DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the at least one recess has a horizontal depth between 1 µm and 35 µm” in claim 4 renders indefinite as to it lacks a standard reference from which the horizontal depth is measured.    For example, does the “horizontal depth” refer to a horizontal depth measuring from the vertical outer side surface of the second mold compound 52 or measuring from the vertical outer side surface of the shielding structure 40?  (Refer to Fig. 3I)

    PNG
    media_image1.png
    507
    868
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Jandzinski et al. (US 2019/0104653).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
	In re claim 1, Jandzinski et al. teach a method comprising:
providing a double-sided package 46 having a plurality of modules, wherein:
an inter-module area 44 is in between two adjacent modules of the plurality of modules 48 (Figs. 2B, 2D, [0039]); 
each of the plurality of modules comprises a module substrate 14, at least one electronic component 42 ([0039]) attached to a top surface of the module substrate 14 and encapsulated by a first mold compound 26 ([0032]), and a plurality of module contacts 22/24 ([0032]) formed at a bottom surface of the module substrate 14 and encapsulated by a second mold compound 28 ([0032], Fig. 2D); and
the module substrate 14 comprises at least one grounded conductive element 36/38/40 (i.e. a ground plane 36 connected to a conductive element 38 and a conductive via structure 40 are collectively act as at least one grounded 
sub-dicing the double-sided package 46 at each inter-module area 44 to create an elongated cavity 50 (Fig. 2E, [0044]), wherein: 
the double-sided package 46 is sub-diced from a top surface of the double-sided package 46 toward a bottom surface of the double- sided package 46;
the elongated cavity 50 extends vertically from the top surface of the double-sided package 46 toward the bottom surface of the double-sided package 46 without extending completely through the second mold compound 28; and 
the at least one grounded conductive element 38 associated with each of the plurality of modules is exposed to a corresponding elongated cavity 50;
applying a shielding structure 12 ([0032]) completely over the top surface of the double-sided package and exposed faces within each elongated cavity 50 to form a shielded electronic package 46’, wherein the shielding structure 12 is in contact with the at least one grounded conductive element 38 associated with each of the plurality of modules 48 (Fig. 2F); and 
singulating the shielded electronic package 46’ into a plurality of shielded electronic modules 10 by dicing from the bottom surface of the second mold compound 28 until reaching the bottom of each elongated cavity 50 (i.e. evolving from Fig. 2F to Fig. 2G).


    PNG
    media_image2.png
    255
    773
    media_image2.png
    Greyscale

     
    PNG
    media_image3.png
    285
    714
    media_image3.png
    Greyscale

   
    PNG
    media_image4.png
    264
    730
    media_image4.png
    Greyscale

    

    PNG
    media_image5.png
    301
    747
    media_image5.png
    Greyscale

  
    PNG
    media_image6.png
    286
    800
    media_image6.png
    Greyscale

	In re claim 9, Jandzinski et al. teach that the shielding structure 12 is formed by an electro/electroless plating process ([0045]).

	In re claim 10, Jandzinski et al. teach that the shielding structure 12 comprises: a first layer 34 completely covering the top surface of the double-sided package 46 and exposed faces within each elongated cavity 50 (Fig. 2F), wherein the first layer 34 is formed of copper, aluminum, silver, or gold ([0036]); and a second layer 32 over the first layer 34 (Fig. 2F) and formed of nickel ([0036]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Jandzinski et al. (US 2019/0104653) in view of Chen et al. (US 9,613,857).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
	In re claim 8, Jandzinski et al. do not teach that singulating the shielded electronic package is provided by laser cutting.  However, utilizing laser cutting for singulating package into the plurality of electronic modules has been used in the analogous art, as evidenced by Chen et al. (col. 7, lines 59-64).  ]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the laser cutting technique, as taught by Chen et al., for singulating the shielded electronic package of Jandzinski et al., because laser cutting is an effective means for the singulation and it is no more than using one known technique (i.e. laser cutting) for forming another known equivalent element (i.e. the shielding electronic modules) resulting in the predictable result of forming the plurality of electronic modules.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Jandzinski et al. (US 2019/0104653) in view of Park et al. (US 2020/0176364).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 
	In re claim 11, Jandzinski et al. do not teach that the shielding structure is formed by sputter plating process. Park et al., however, in an analogous art of forming the shielding structure 195 using the sputter plating process ([0113]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sputter plating process, as taught by Park et al., for forming the shielding structure of Jandzinski et al., as it is no more than using one known technique (i.e. sputter plating) for forming another known equivalent element (i.e. the shielding structure) resulting in the predictable result of forming the shielding structure in the double-sided package.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jandzinski et al. (US 2019/0104653) in view of Park et al. (US 2020/0176364), as applied to claim 11 above, and further in view of Pagaila et al. (US 2009/0302439).
	In re claim 12, Jandzinski et al. in view of Park et al. do not teach that the shielding structure comprises stainless steel materials.  Pagaila et al., however, in an analogous art of forming packaging, teach that the shielding structure 158 can be made of stainless steel ([0042] and Fig. 3e).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to .  
	
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 14 of U.S. Patent No. 10,888,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘040 encompasses the scope of claims 1, 9 and 10 of the instant application, regardless of the obvious variation in claimed language.

Current Application
U.S. 10,888,040
Claim 1, A method comprising:
providing a double-sided package having a plurality of modules, wherein:
an inter-module area is in between two adjacent modules of the plurality of modules; 
each of the plurality of modules comprises a module substrate, at least one electronic component attached to a top surface of the module substrate and encapsulated by a first mold compound, and a plurality of module contacts formed at a bottom surface of the module substrate and encapsulated by a second mold compound; and
the module substrate comprises at least one grounded conductive element, wherein the at least one grounded conductive element is positioned at a periphery of the module substrate, such that the at least one grounded conductive element is adjacent 
sub-dicing the double-sided package at each inter-module area to create an elongated cavity, wherein: 
the double-sided package is sub-diced from a top surface of the double-sided package toward a bottom surface of the double- sided package;
the elongated cavity extends vertically from the top surface of the double-sided package toward the bottom surface of the double-sided package without extending completely through the second mold compound; and 
the at least one grounded conductive element associated with each of the plurality of modules is exposed to a 
applying a shielding structure completely over the top surface of the double-sided package and exposed faces within each elongated cavity to form a shielded electronic package, wherein the shielding structure is in contact with the at least one grounded conductive element associated with each of the plurality of modules; and 
singulating the shielded electronic package into a plurality of shielded electronic modules by dicing from the bottom surface of the second mold compound until reaching the bottom of each elongated cavity.


providing a precursor package having a plurality of modules, wherein: 
inter-module areas are provided in between adjacent modules of the plurality of modules; 
each of the plurality of modules comprises a module substrate with a ground plane within the module substrate, at least one top electronic component attached to a top surface of the module substrate and encapsulated by a first mold compound provided at the top surface of the module substrate, and a plurality of first module contacts formed at a bottom surface of the module substrate and encapsulated by a second mold compound provided at the bottom surface of the module substrate; and the module substrate comprises at least one conductive element within the module substrate and electrically coupled to the ground plane and the first module contacts, wherein the at least one conductive element is positioned at a periphery of the module substrate, such that the at least one conductive element is adjacent to an edge of a corresponding inter-module area; 
sub-dicing the precursor package at each inter-module area to create an elongated cavity, wherein: 
the elongated cavity extends vertically from a top surface of the precursor package toward a bottom surface of the precursor package extending into the second mold compound without extending completely through the second mold compound; and 
the at least one conductive element associated with each of the plurality of modules is exposed to a corresponding elongated cavity; 
applying a shielding structure completely over the top surface of the precursor package, a side surface of the precursor package, and exposed faces of each elongated cavity to form a shielded package, wherein the shielding structure is in contact with the at least one conductive element associated with each of the plurality of modules to electrically couple the shielding structure to the ground plane; and 
singulating the shielded package into a plurality of shield modules, wherein a top surface and a side 

Claim 13. The method of claim 1 wherein the shielding structure comprises: a seed layer completely covering the top surface of the precursor package, the side surface of the precursor package, and the exposed faces of each elongated cavity, wherein the seed layer is formed of copper, aluminum, silver, or gold; a first layer over the seed layer and formed of copper, aluminum, silver, or gold; and a second layer over the first layer and formed of nickel. 
    Claim 14. The method of claim 13 wherein the seed layer is formed by an electroless plating process, the first layer electrolytic plating process, and the second layer is formed by at least one of an electroless plating process and an electrolytic plating process.



Claim 13. The method of claim 1 wherein the shielding structure comprises: a seed layer completely covering the top surface of the precursor package, the side surface of the precursor package, and the exposed faces of each elongated cavity, wherein the seed layer is formed of copper, aluminum, silver, or gold; a first layer over the seed layer and formed of copper, aluminum, silver, or gold; and a second layer over the first layer and formed of nickel. 




Allowable Subject Matter
14.	Claims 2, 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0104653.  The improvement comprises: at least one recess is formed during the singulating step at a bottom periphery of the second mold compound associated with each of the plurality of shielded electronic modules, wherein the shielding structure completely covers the top surface of each of the plurality of shielded electronic modules, extends over a side surface of each of the plurality of shielded electronic modules, and terminates at the at least one recess of the second mold compound associated with each of the plurality of shielded electronic modules (claim 3); and the elongated cavity formed during the sub-dicing step does not extend vertically beyond the plurality of module contacts (claim 5).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 8, 2021



/HSIEN MING LEE/